NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                  _______

                                     No. 13-3258
                                    _____________


                          UNITED STATES OF AMERICA

                                           v.

                            PATRICK JOSEPH KOFALT,
                                             Appellant

                                    _____________

                    On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                                (No. 2-11-cr-00155-001)
                     District Judge: Honorable Nora Barry Fischer

                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                    May 23, 2014

    Before: McKEE, Chief Judge, CHAGARES, Circuit Judge, and THOMPSON, District
                                     Judge.*

                               (Filed: August 26, 2016)
                                    ____________

                                      OPINION
                                    ____________




THOMPSON, District Judge

*
 The Honorable Anne E. Thompson, United States District Judge for the District of New
Jersey, sitting by designation.
                                           1
          Patrick Joseph Kofalt appeals the District Court’s denial of a motion to suppress

child pornography found on his computers that was seized upon execution of a search

warrant at his home on December 2, 2009. We will affirm for the reasons set forth by the

District Court.

          The District Court had jurisdiction pursuant to 18 U.S.C. § 3231, and we have

jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a). On appeal from the

denial of a motion to suppress, this Court reviews a District Court’s factual findings for

clear error and exercises de novo review over its application of the law to those factual

findings. United States v. Pavulak, 700 F.3d 651, 660 (3d Cir. 2012). “A magistrate’s

‘determination of probable cause should be paid great deference by a reviewing court.’”

Illinois v. Gates, 462 U.S. 213, 236 (1983) (quoting Spinelli v. United States, 393 U.S.
410, 419 (1969)). “[T]he duty of the reviewing court is simply to ensure that the

magistrate had a ‘substantial basis for . . . conclud[ing]’ that probable cause existed.” Id.

at 238.

          In denying Defendant’s motion to suppress, the District Court held, inter alia, that

“the Affidavit supplied the magistrate with ample reasons to find [the Minor child’s]

statements reliable and credible . . .” and that “there is sufficient evidence in the Affidavit

to establish that [Affiant] reasonably believed that child pornography could be found at

Defendant’s residence on his computer and other related equipment.” United States v.

Kofalt, CRIM. 11-155, 2012 WL 5398832 (W.D. Pa. Nov. 2, 2012). The District Court

also found that “Defendant has failed to meet his burden to demonstrate that the Affidavit

                                                2
contained false statements or omitted information that ‘were material, or necessary, to the

probable cause determination’ of the magistrate judge,” so he was not entitled to a

hearing under Franks v. Delaware, 438 U.S. 154 (1978) to challenge the validity of the

warrant. Id.

       In its thorough Memorandum Opinion, the District Court clearly explained its

reasons for denying the motion to suppress. The court’s analysis adequately and

accurately disposed of each of the arguments Defendant raised. Accordingly, the order of

the District Court denying the motion to suppress will be affirmed.




                                             3